Title: To George Washington from Eliza Harriot O’Connor, 18 October 1788
From: O’Connor, Eliza Harriot
To: Washington, George



Sir
[Alexandria] Saturday Morng [18 October 1788]

I have this moment the honor of your Excellencies polite favor, and return my most sincere thanks to Mrs Washington and you for your polite invitation to Mount Vernon which nothing but my inability to obtain a carriage for that purpose obliges me to decline, as there is none to be hired in Town—It would be the height of my ambition exclusive of the honor I must feel in an acquaintance with Mrs Washington to take hers and your advice, upon some matters of very material consequence respecting my intended departure from Alexandria, which does not meet the approbation of the parents of my Children. I have the honor to be Sir Your Excellencies Much Obliged Hume Sert

Eliza Harriot O’Connor

